Citation Nr: 0416342	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-12 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for Diabetes Mellitus.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

C. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from May 1962 to July 1966.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the RO.  Although the 
hearing presentation, submitted in conjunction with the 
current appeal in May 2004, included the issues of hearing 
loss and tinnitus, the Board notes that it does not appear 
that the veteran submitted a notice of disagreement (NOD) as 
to these issues.  Further, although these issues were 
included in the August 2002 Statement of the Case, the May 
2003 statement accepted as a substantive appeal in lieu of a 
VA Form 9 did not mention the hearing loss or tinnitus 
claims.  Thus, these issues are not within the Board's 
jurisdiction.  However, to the extent that the May 2004 
Hearing Memorandum from the veteran's representative can be 
construed as a claim to reopen, such matters are referred to 
the RO for the appropriate action. 

The appeal is REMANDED to an RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The veteran claims service connection for diabetes, as a 
presumptive condition related to exposure to Agent Orange.  
In particular, he avers that he was an airman on temporary 
duty from March 14, 1966 through July 21, 1966, in the 
Republic of Vietnam (RVN), on temporary duty (TDY) from Clark 
Air Base in the Philippines.  

Review of the veteran's service personnel file and his DD 214 
reveal that he was awarded the Vietnam Service Medal, that he 
was a weapons mechanic, and that he performed maintenance on 
20mm and 50cal guns.  They also note that he still maintained 
his certification for loading all required munitions on the 
B-57 aircraft.  Those records however, also only identify the 
temporary duty as the "deployed site in Southeast Asia."  
Review of his service medical and other records do not 
indicate where he was deployed in Southeast Asia.  

The Board notes that the veteran submitted a buddy statement 
from an airman he was stationed with during part of his TDY, 
who stated that he was in the same unit as the veteran, they 
were both in RVN, from September 1965 to about March 1966, 
and that another VA field office had found that this veteran 
has the requisite RVN service.  

The veteran's representative argues that the veteran was in 
the RVN from March 14, 1966 through July 21, 1966, and has 
requested that Morning Reports for the veteran's deploying 
unit be run, as they would indicate TDY assignments.  The 
Board notes that Morning Reports may specify the veteran by 
name if requested on the day that the member's status 
changed, and agrees that Morning Reports should be obtained.  

Morning Reports may be requested for up to a three month 
period, and need to include the veteran's unit and branch of 
service.  Air Force morning reports were created until 30 
June 1966, and are stored at the NPRC.  

The veteran and his buddy have reported somewhat conflicting 
dates for their unit's RVN service, however.  Additionally, 
AF Form 77a contains a review of the veteran's work between 9 
April 1965 to 8 April 1966, and notes that he recently 
returned from his six month deployment in Southeast Asia.  
Thus, it appears that the veteran's buddy's recollection of 
TDY dates comports more closely with the veteran's records.  
The veteran should therefore clarify when he believes he was 
in RVN, prior to a request for morning reports being made.  
He should also be asked to provide his, and/or his buddy's 
TDY orders, if at all possible.  Last, if all other avenues 
are unproductive, the RO should request additional 
information from the Air Force history offices.  

In light of the aforementioned and under VA's duty to assist, 
the case is REMANDED for further evidentiary development: 

1.  Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2003).

2.  Ask the veteran to provide a copy of 
his, and/or his buddy's, (or anyone in 
their unit's) TDY orders for the overseas 
assignment.  

3.  Request that the veteran identify, as 
close to the date as possible, his date 
of deployment from Clark AB in the 
Philippines, and his specific unit at 
Clark (with squadron, if possible) at the 
time of deployment.  

4.  When the veteran responds, ask for 
the Morning Reports for the unit, 
squadron, branch (Air Force) and dates he 
indicates.  

5.  Obtain the veteran's Unit History 
from official sources and/or the below 
addresses.  

Also, ask whether B-57s were flown into 
deployed sites anywhere other than in the 
Republic of Vietnam during the timeframe 
in question:  

U.S. Air Force Historical Research Agency
HQ AFHRA/RSA
600 CHENNAULT CIRCLE
MAXWELL AFB  AL  36112-6424

Air Force History Support Office
B-3 BROOKLEY AVENUE, BOX 94
BOLLING AFB DC 20032-5000

6.  After the development requested has 
been completed, adjudicate the claim 
considering any additional evidence.  If 
the benefit sought on appeal remains 
denied, prepare a supplemental statement 
of the case and return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	KATHY A. BANFILED
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




